Title: Enclosure A: Nicholas Duff to Joshua Johnson, 3 March 1791
From: Duff, Nicholas
To: Johnson, Joshua


EnclosuresANicholas Duff to Joshua Johnson
London, 3 Mch. 1791. As Johnson is acquainted with the three months’ detention of Rachel, he will not restate the particulars. One of the officers of the Customs had brought suit against him and he was obliged to give bail of £500 sterling before Rachel, not being given entry in any British port, could proceed to Ostend where her cargo was landed by order of the consignees. There he took on board 40 pipes of brandy and 100 cases of Geneva bound for New York. Since it was “absolutely necessary” for him to touch at the Mother Bank to learn the fate of the prosecution against himself, he did so and on 24 Feb. informed the Commissioners of Customs that he had put in there for this sole purpose. On the 25th they granted his request on condition that he compensate the officer. This he did so that his bailsmen would be relieved and he could proceed on his voyage. Rachel had reached Mother Bank on the 21st but because of bad weather he could not report until 24th to Portsmouth collector, who directed him to turn over register and papers. To these he added bills of lading and cargo manifest. The collector said he would have to send all to the Commissioners. The suit had been quashed and he had received orders to proceed to New York, so on 25th he asked for his papers. The collector said he had had no answer from London. He called upon him each day from Saturday through Tuesday and received the same answer. On Wednesday the 2d. he was told that the Commissioners had ordered him to seize both vessel and cargo. This was done about noon the same day when Rachel was boarded by the “Collector, and Comptroller of the Customs at Portsmouth, with a Pilot, and eight hands, and putting a Chalk Mark upon the Mainmast and Foremast, declared that they had seized her, and her Cargo, and taking her by force into their possession, conducted her from the Mother Bank, where she was then lying at Anchor, into the Harbour of Portsmouth.” He left Rachel there that night in order to come to London to appeal to Johnson as the American consul “to take such immediate Measures as may be necessary and effectual” to save  him and the parties at interest—all of them citizens of the United States—“from the Distress, Delay, and Embarrassment which such an arbitrary stretch of Power may occasion.”
